Citation Nr: 1759235	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  13-25 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for left hand muscle loss.

2. Entitlement to a compensable initial rating for long finger of left hand condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1989 to June 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board remanded the issues on appeal in May 2015 for further development. In a November 2016 decision, the Board denied the Veteran's claims for an initial rating in excess of 10 percent for left hand muscle loss and a compensable initial rating for long finger of left hand condition.

In response to the November 2016 decision in which the Board denied the Veteran's claims, the Veteran appealed this decision to the U.S. Court of Appeals for Veterans Claims (CAVC). A Joint Motion for Partial Remand (JMR) was filed and on October 2017, the CAVC issued an Order vacating the November 2016 denial, and returned the case to the Board for action consistent with the JMR. 

The issues are now back before the Board for compliance with the October 2017 JMR.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran's left hand muscle loss is manifested by weakness and pain, the claims folder does not reflect that the disability is moderately severe or severe.

2. The Veteran's long finger of the left hand is manifested by pain on range of motion.


CONCLUSIONS OF LAW

1. The criteria for initial rating in excess of 10 percent for left hand muscle loss have not been met. 38 U.S.C. § 1155, 5103A, 5103(a), 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, 4.73, Diagnostic Codes (DC) 5309 (2017).

2. The criteria for an initial rating of 10 percent, and no higher, for long finger of the left hand have been met. 38 U.S.C.A. § 1155, 5103A, 5103(a), 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.59, 4.71a Diagnostic Codes (DC) 5229 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C. § 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Legal Criteria

Rating Disabilities in general

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C. § 1155 (West 2014); 38 C.F.R. Part 4 (2017). When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. Id.  § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition. It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history. Id.  § 4.1. Nevertheless, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating Muscle Disabilities

Disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe or severe. 

Slight disability of muscles is typified by a simple wound of muscle without debridement or infection. The history and complaints will reveal service department record of superficial wound with brief treatment and return to duty, healing with good functional results, and no cardinal signs or symptoms of muscle disability. Objective findings should include a minimal scar, with no evidence of fascial defect, atrophy, or impaired tonus, and no impairment of function or metallic fragments retained in muscle tissue. 38 C.F.R. § 4.56 (d)(1). 

Moderate disability of muscles is signified by a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection. The service department record or other evidence of in-service treatment for the wound should show record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles. Objective findings will include entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue, and some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side. 38 C.F.R. § 4.56 (d)(2).

For moderately severe disability of muscles, the type of injury will be a through and through or deep penetrating wound by a small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring. The service department record or other evidence should show hospitalization for a prolonged period for treatment of wound, as well as evidence of consistent complaints of cardinal signs and symptoms of muscle disability and, if present, evidence of inability to keep up with work requirements. Objective findings should include entrance and (if present) exit scars indicating track of missile through one or more muscle groups, and indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side. Tests of strength and endurance when compared with the sound side will demonstrate positive evidence of impairment. 38 C.F.R. § 38  C.F.R. § 4.56 (d)(3). 

Severe disability of muscles is evidenced by a through and through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring. The evidence will include service department record or other evidence showing hospitalization for a prolonged period for treatment of the wound, and records of consistent complaints of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements. There will be objective findings such as ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track, palpation showing loss of deep fascia or muscle substance, or soft flabby muscles in wound area, muscles that swell and harden abnormally in contraction, and tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function. If present, the following are also signs of severe muscle disability: X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile, adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle, diminished muscle excitability to pulsed electrical current in electro diagnostic tests, visible or measurable atrophy, adaptive contraction of an opposing group of muscles, atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle, and induration or atrophy of an entire muscle following simple piercing by a projectile. 38 C.F.R. § 4.56 (d)(4). 

For the evaluation of muscle disabilities, a comminuted fracture with muscle or tendon damage will be rated as a severe injury of the muscle group involved unless, for locations such as in the wrist or over the tibia, evidence establishes that the muscle damage is minimal. A through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged. For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement. 38 C.F.R. § 4.56.

Left hand muscle loss

As the Veteran is left handed, the service connected left hand muscle loss involves the major extremity. The Veteran's service-connected left hand disability is currently evaluated under DC 5309 which provides a rating for Muscle Group IX. This muscle group involves the intrinsic muscles of the hand, including the thenar eminence, the short flexor, opponens, abductor, and adductor of the thumb, hypothenar eminence, the short flexor, opponens, and abductor of the little finger, 4 lumbricales, and 4 dorsal and 3 palmar interossei. Muscle Group IX functions to supplement the strong grasping movements of the forearm muscles with delicate manipulative movements. 38 C.F.R. § 4.73, DC 5309. Because the hand is so compact a structure, isolated muscle injuries are rare, and these injuries are rated based on limitation of motion, with a minimum rating of 10 percent. 38 C.F.R. § 4.73, DC 5309, Note.

A minimum evaluation of 10 percent is assigned for muscle injuries of Muscle Group IX. A higher evaluation of 20 percent is not warranted unless there is evidence of moderately severe disability of the hand. A 30 percent evaluation is assigned when there is evidence of a severe disability of the dominant hand.

STRs reflect that the Veteran experienced a crushing injury to his left hand in which he received treatment and care for at least two weeks. (See May 1989 chronological record of medical care). The Veteran was put in a soft cast and had residuals to include reduced range of motion and reduced strength.

An October 2010 VA orthopedic surgery consult reflects the Veteran with increased weakness within his left hand.

A December 2010 VA examination reflects the Veteran's left hand with subjective complaints of pain, limited motion, deformity, locking, weakness, stiffness, numbness, and complaints of holding things in left hand and difficulty handwriting. The examination report reflects that during active service the Veteran sustained a crushing injury to his left hand with some soft tissue involvement which has healed. The report further notes that the Veteran's left hand has produced significant effects on his usual occupation as a forklift operator. The examination report notes the Veteran's subjective complaints of numbness and tingling but notes that there appears to be no fixed nerve injury. Objective testing reflects the Veteran with a moderate impairment with decreased motor control.

An August 2015 VA examination reflects the Veteran with complaints of left hand pain, difficulty writing, and difficulty opening jars. Upon objective testing, the report reflects the Veteran's left hand with moderate pain in palpation, fatigue, weakness, and with no muscle atrophy or ankylyosis. The examination noted the Veteran's left hand muscle with consistent weakness. 

A July 2016 VA examination report reflects the Veteran's left hand with a non-penetrating muscle injury with decreased strength during flexion in his 4th and 5th fingers. Additional the report reflects the Veteran's left hand with consistent weakness. The report notes while the Veteran's left hand does have some decreased strength of the 4th and 5th fingers, there is no visible muscle loss upon examination. Lastly, upon muscle strength testing, the Veterans 4th and 5th fingers were found to be at less than normal strength. The examination further noted the Veteran with a left hand injury that impacts his ability to work, such as resulting in inability to keep with work requirements due to muscle injuries. However, the examiner explained this work impairment is due to his non-service connected bilateral carpal tunnel symptom rather than his left hand muscle disability.

The Veteran is currently in receipt of a 10 percent disabling rating for injury to flexor muscles under Diagnostic Code 5309 for muscle injuries. 38 C.F.R. § 4.56, 4.73 (2017). Taking the evidence as a whole, to include the Veteran's subjective complaints, the Board finds that an initial rating of in excess of 10 percent for left hand muscle loss is still not warranted.

In the October 2017 JMR, the parties took issue with the Board's November 2016 reasons and bases in regard to denying the Veteran's increased rating in excess of 10 percent for left hand muscle claim. Specifically, the parties believed the Board did not "sufficiently" discuss certain medical evidence; in particular, the Veteran's symptomology of pain, decreased range of motion, weakness, pain, fatigue, and the occupational impact on his usual occupation. The Board finds that taking the claims folder as a whole to include the Veteran's symptoms, a higher rating in excess of 10 percent is not warranted here.

As explained earlier, a minimum evaluation of 10 percent is assigned for muscle injuries of Muscle Group IX. However, a higher evaluation of 20 percent is not warranted unless there is evidence of moderately severe disability of the hand.

The Diagnostic Code requires that the Veteran's injury be a through and through or deep penetrating wound. Here, the Veteran's injury has been described as a crushing injury. (See May 1989 chronological record of medical care). The Board notes that the medical records reflect the Veteran with consistent complaints of cardinal signs of muscle disability (ie. pain and weakness); however, the evidence does not reflect the Veteran's inability to keep up with work requirements. The Board notes that the Veteran's left hand muscle disability does have an impact to his usual occupation; however, an occupational impact differs than the inability to keep up with one's occupational requirements. Importantly, the July 2017 VA medical examination describes the Veteran's non-service connected bilateral carpal tunnel as the condition that results in his inability to keep up with work requirements. As such, the Board must find that an initial rating in excess of 10 percent for left hand muscle loss is not warranted.

Left long finger condition

The Veteran's left long finger has been evaluated under DC 5229 which provides a rating for the limitation of the index and long finger.

Under 38 C.F.R. § 4.71a , Diagnostic Code 5229, a noncompensable disability evaluation is assigned for limitation of motion of the index or long finger with a gap of less than one inch ( 2.5cm) between the fingertip and the proximal transverse crease of the palm with the finger flexed or with extension limited by no more than 30 degrees. A 10 percent disability evaluation is assigned where there is limitation of motion of the index or long finger with a gap of one inch between the fingertip and the proximal transverse crease of the palm with the finger flexed or with extension limited by more than 30 degrees.

The December 2010 VA examination reflects no gap between long finger and proximal transverse crease of hand on maximal flexion of finger no limitation of motion of the left long finger. Additionally, the examination report notes no objective evidence of pain. 

The August 2015 VA examination report does not reflect left long finger with extension limited by more than 30 degrees or a gap between the fingertip and the proximal transverse crease of the palm with the finger flexed.

Lastly, the July 2016 examination report does not reflect left long finger with extension limited by more than 30 degrees or a gap between the fingertip and the proximal transverse crease of the palm with the finger flexed. The examination report notes the Veteran with painful motion of the long finger (left hand). 

As the evidence reflect that the Veteran's left long finger disability is not manifested by limitation of motion of the index or long finger with a gap of one inch between the fingertip and the proximal transverse crease of the palm with the finger flexed or with extension limited by more than 30 degrees, a compensable rating is not warranted under DC 5229 alone.

In the October 2017 JMR, the parties took issue with the Board's November 2016 reasons and bases in regard to denying the Veteran's initial rating for long finger of left hand condition claim. Specifically, the parties believed the Board should have discussed  whether the Veteran is entitled to a compensable rating by applying DC 5229 in junction with 38 C.F.R. § 4.59; which provides for a minimum compensable rating of 10 percent for actually painful, unstable, or maligned joints, due to healed injury. 

Taking in consideration the Veteran's subjective complaints of pain within his left long finger and the July 2016 examination report noting the Veteran with painful motion of the left long finger; the Board finds that an initial rating of 10 percent, and no higher, for left long finger condition is warranted. 

Total rating for compensation purposes based on individual unemployability (TDIU)

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki,  22 Vet. App. 447 (2009). In Rice, the Court held that a claim for a total rating based on individual unemployability due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating. While the claims folder reflects that the Veteran's disability may impact work requirements, the record does not indicate that the Veteran has been unable to maintain substantial gainful employment due to his service- connected injury to his left hand muscle and left long finger disabilities. Thus, the issue of entitlement to TDIU has not been reasonably raised by the record.


ORDER

Entitlement to an initial rating in excess of 10 percent for left hand muscle loss is denied.

Entitlement to an initial evaluation of 10 percent, and no higher, for long finger of left hand condition is granted, subject to the laws and regulations controlling the award of monetary benefits.



____________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


